UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): June 17, 2010 Lifetime Brands, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-19254 11-2682486 (Commission File Number) (IRS Employer Identification No.) 1000 Stewart Avenue, Garden City, New York, 11530 (Address of Principal Executive Offices)(Zip Code) 516-683-6000 (Registrant’s Telephone Number, Including Area Code) N/A (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. On June 17, 2010, Lifetime Brands, Inc. (the “Company”) held its Annual Meeting of Stockholders at the office of the Company, 1000 Stewart Avenue, Garden City, New York 11530. At the annual meeting, the stockholders of the Company elected a board of directors and ratified the appointment of the Company’s independent registered public accountants.A breakdown of the votes cast is set forth below. To elect a board of eight directors to serve until the next annual meeting of stockholders or until their successors are duly elected and qualified. For Withheld Broker non-votes Jeffrey Siegel Ronald Shiftan Craig Phillips David E.R. Dangoor Michael Jeary John Koegel Cherrie Nanninga William U. Westerfield To ratify the appointment of Ernst & Young LLP as the independent registered public accounting firm of the Company. For Against Abstain Broker non-votes — 2 Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Lifetime Brands, Inc. By: /s/ Laurence Winoker Laurence Winoker Senior Vice President – Finance, Treasurer and Chief Financial Officer Date:June 18, 2010 3
